Exhibit 10.2

PFF BANK & TRUST

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED AGREEMENT (“Agreement”) is made effective as of
                                         by and among PFF Bank & Trust (the
“Bank”), a federally-chartered stock savings institution, with its principal
administrative office at 9337 Milliken Avenue, Rancho Cucamonga, California
91729, PFF Bancorp, Inc., a corporation organized under the laws of the State of
Delaware, the holding company for the Bank (the “Holding Company”), and
                                         (“Executive”).

WHEREAS, the Bank wishes to assure itself of the services of Executive for the
period provided in this Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis for said period.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. POSITION AND RESPONSIBILITIES.

During the period of his employment hereunder, Executive agrees to serve as
                                         of the Bank. Executive shall render
administrative and management services to the Bank such as are customarily
performed by persons situated in a similar executive capacity. During said
period, Executive also agrees to serve, if elected, as an officer and director
of the Holding Company or any subsidiary of the Bank.

2. TERMS AND DUTIES.

a) The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of the date first above written and shall continue for a
period of thirty-six (36) full calendar months thereafter. Commencing on the
first anniversary date of this Agreement, and continuing on each anniversary
thereafter, the disinterested members of the board of directors of the Bank
(“Board”) may extend the Agreement an additional year such that the remaining
term of the Agreement shall be three (3) years unless Executive elects not to
extend the term of this Agreement by giving written notice in accordance with
Section 8 of this Agreement. The Board will review the Agreement and Executive’s
performance annually for purposes of determining whether to extend the
Agreement, and the rationale and results thereof shall be included in the
minutes of the Board’s meeting. The Board shall give notice to Executive as soon
as possible after such review as to whether the Agreement is to be extended.

b) During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Bank and participation in community and civic

 

Page 1 of 17



--------------------------------------------------------------------------------

organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in such Board’s judgment,
will not present any conflict of interest with the Bank, or materially affect
the performance of Executive’s duties pursuant to this Agreement.

c) Notwithstanding anything herein to the contrary, Executive’s employment with
the Bank may be terminated by the Bank or Executive during the term of this
Agreement, subject to the terms and conditions of this Agreement.

3. COMPENSATION AND REIMBURSEMENT.

a) The Bank shall pay Executive as compensation a salary of $             per
year (“Base Salary”). Base Salary shall include any amounts of compensation
deferred by Executive under any qualified or unqualified plan maintained by the
Bank. Such Base Salary shall be payable bi-weekly. During the period of this
Agreement, Executive’s Base Salary shall be reviewed at least annually; the
first such review will be made no later than one year from the date of this
Agreement. Such review shall be conducted by the Board or by a Committee of the
Board (the “Committee”), delegated such responsibility by the Board. The
Committee or the Board may increase Executive’s Base Salary. Any increase in
Base Salary shall become the “Base Salary” for purposes of this Agreement. In
addition to the Base Salary provided in Section 3(a), the Bank shall also
provide Executive, at no premium cost to Executive, with all such other benefits
as are provided uniformly to permanent full-time employees of the Bank.

b) Executive shall be entitled to participate in any employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would materially adversely affect Executive’s rights or
benefits thereunder; except to the extent such changes are made applicable to
all Bank employees on a non-discriminatory basis. Without limiting the
generality of the foregoing provisions of this Section (b), Executive shall be
entitled to participate in or receive benefits under any employee benefit plans
including but not limited to, retirement plans, supplemental retirement plans,
pension plans, profit-sharing plans, health-and-accident plans, medical coverage
or any other employee benefit plan or arrangement made available by the Bank in
the future to its senior executives and key management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such plans and arrangements. Executive shall be entitled to incentive
compensation and bonuses as provided in any plan of the Bank in which Executive
is eligible to participate. Nothing paid to Executive under any such plan or
arrangement will be deemed to be in lieu of other compensation to which
Executive is entitled under this Agreement.

c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by paragraph (b) of this
Section 3, the Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred by Executive performing his obligations
under this Agreement and may provide such additional compensation in such form
and such amounts as the Board may from time to time determine.

 

Page 2 of 17



--------------------------------------------------------------------------------

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination, as
defined in Treasury Regulation Section 1.409A-1(h)(1)(ii), by the Bank or the
Holding Company of Executive’s full-time employment, hereunder for any reason
other than a termination governed by Section 5(a) hereof, death, retirement (as
defined in the Bank’s employee handbook) or Termination for Cause, as defined in
Section 7 hereof; (ii) Executive’s resignation from the Bank’s employ, as
defined in Treasury Regulation Section 1.409A-1(h)(1)(ii), upon (A) any failure
to elect or reelect or to appoint or reappoint Executive as
                                        , unless consented to by Executive,
(B) a material change in Executive’s function, duties, or responsibilities,
which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1, above, unless consented to by Executive, (C) a
relocation of Executive’s principal place of employment by more than 25 miles
from its location at the effective date of this Agreement, unless consented to
by Executive, (D) a material reduction in the benefits and perquisites to
Executive from those being provided as of the effective date of this Agreement,
unless consented to by Executive, or (E) breach of this Agreement by the Bank.
Upon the occurrence of any event described in clauses (A), (B), (C), (D), or
(E), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written notice given within six (6) full months after the event giving rise to
said right to elect; provided, however, an Event of Termination shall not be
deemed to have occurred if, during such sixty (60) day notice period, the
circumstances giving grounds to the Event of Termination are cured in a manner
determined by Executive, in his discretion, to be satisfactory.

b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 8, the Bank shall be obligated to pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, a sum equal to the sum of: (i) the amount of the
remaining payments that Executive would have earned if he had continued working
for the Institution during the remaining unexpired term of this Agreement at
Executive’s Base Salary at the Date of Termination; (ii) the amount equal to the
annual value of the additional employer-derived contributions that would have
been credited directly to Executive’s accounts under the tax-qualified 401(k)
plan, employee stock ownership plan and all nonqualified benefit plans that
Executive would have earned if he had continued working for the Institution
during the remaining unexpired term of this Agreement, with such amounts to be
calculated by multiplying the last annual amount credited to Executive’s account
under each of these plans by the remaining unexpired term of this Agreement;
(iii) the portion, if any, of the compensation earned by Executive through the
date of the termination of his employment with the Institution which remains
unpaid as of such date, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
twenty (20) days following the later of the end of the taxable year of
Executive, Holding Company or Bank in which the termination event, as defined in
Treasury Regulation Section 1.409A-1(h)(1)(ii), occurs; and (iv) the benefits,
if any, to which he is entitled as a former employee under the employee benefit
plans and programs and compensation plans and programs maintained by the
Institution for their officers and employees on a non-discriminatory basis;

 

Page 3 of 17



--------------------------------------------------------------------------------

provided, however, that any payments pursuant to this Section and Section 4(c)
below shall not, in the aggregate, exceed three (3) times Executive’s average
annual compensation for the five (5) most recent taxable years that Executive
has been employed by the Bank or such lesser number of years in the event that
Executive shall have been employed by the Bank for less than five years. In the
event the Bank is not in compliance with its minimum capital requirements or if
such payments pursuant to this Section (b) and Section (c) would cause the
Bank’s capital to be reduced below its minimum regulatory capital requirements,
such payments shall be deferred until such time as the Bank or successor thereto
is in capital compliance. At the election of Executive, which election is to be
made prior to an Event of Termination, such cash payments shall be made in a
lump sum within thirty (30) days following the Date of Termination or in
approximately equal monthly installments during the remaining term of the
Agreement with no present value applied; provided, however, that if no election
is made, then payments will be made in monthly installments rather than in a
lump sum; provided, further, that the final payment shall be made within twenty
(20) days following the later of the end of the taxable year of Executive,
Holding Company or Bank in which the termination event occurs. Such payments
shall not be reduced in the event Executive obtains other employment following
termination of employment.

c) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Bank or the Holding Company for Executive
prior to his termination at no premium cost to Executive, except to the extent
such coverage may be changed in its application to all Bank or Holding Company
employees on a nondiscriminatory basis. Such coverage shall cease upon the
expiration of the remaining term of this Agreement. In addition, notwithstanding
the foregoing, if the provision of any of the benefits covered by this
Section 4(c) would trigger the 20% tax and interest penalties under Section 409A
of the Internal Revenue Code (“Section 409A”), then the benefit(s) that would
trigger such tax and interest penalties shall not be provided (collectively, the
“Excluded Benefits”), and in lieu of the Excluded Benefits the Bank shall pay to
Executive, in a lump sum within thirty (30) days following the termination
event, or within thirty (30) days after such determination should it occur
following termination of employment, a cash amount equal to the economic
equivalent (defined as the present value of the full monthly premium cost over
the remaining unexpired term using the 120% discount rate of the short-term
applicable federal rate as set forth in the IRS Regulations) of such Excluded
Benefits.

The Bank and Executive hereby stipulate that the damages which may be incurred
by Executive following any such termination of employment are not capable of
accurate measurement as of the date first above written and that the payments
and benefits contemplated by Sections 4(b) and (c) constitute reasonable damages
under the circumstances and shall be payable without any requirement of proof of
actual damage and without regard to Executive’s efforts, if any, to mitigate
damages. The Bank and Executive further agree that the Bank may condition the
payments and benefits (if any) due under Sections 4(b)(i), 4(b)(ii), and 4(c) on
the receipt of Executive’s resignation from any and all positions which he holds
as an officer, director or committee member with respect to the Holding Company,
the Bank or any subsidiary or affiliate of either of them and the execution of
an effective release of claims, consistent with the time frame and terms
contained in Section 26 of this Agreement, against the Holding Company, the Bank
and its Subsidiaries in a form to be prescribed by the Bank.

 

Page 4 of 17



--------------------------------------------------------------------------------

d) Executive, the Holding Company and the Bank acknowledge that each of the
payments and benefits promised to Executive under this Agreement must either
comply with the requirements of Section 409A of the Code and the regulations
thereunder or qualify for an exception from Section 409A of the Code. To that
end, Executive, the Holding Company and the Bank agree that the termination
benefits described in Section 4(b) are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
(or payments in substitution for payments that qualify as short-term deferrals)
and the benefits described in Section 4(c) are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(a)(5) as amounts
not includable in income by virtue of being received under a health plan
satisfying Section 105 of the Code or termination benefits exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(4) as
short-term deferrals (or payments in substitution for payments that qualify as
short-term deferrals).

5. CHANGE IN CONTROL.

a) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean any of the following events:

i) the occurrence of any event (other than an event described in
Section 5(a)(iii)(A)) upon which any “person” (as such term is used in sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), other than (A) a trustee or other fiduciary holding securities under an
employee benefit plan maintained for the benefit of employees of the Holding
Company; (B) a corporation owned, directly or indirectly, by the stockholders of
the Holding Company in substantially the same proportions as their ownership of
stock of the Holding Company; or (C) any group constituting a person in which
employees of the Holding Company are substantial members, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities issued by the Holding Company
representing 20% or more of the combined voting power of all of the Holding
Company’s then outstanding securities, excluding any securities purchased by the
Holding Company’s employee stock ownership plan and trust;

ii) the occurrence of any event upon which the individuals who on the date this
Agreement is executed are members of the Board, together with individuals whose
election by the Board or nomination for election by the Holding Company’s
shareholders was approved by the affirmative vote of at least three-quarters of
the members of the Board then in office who were either members of the Board on
the date this Agreement is executed or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Holding Company;

iii) the consummation of either:

 

Page 5 of 17



--------------------------------------------------------------------------------

(A) a merger or consolidation of the Holding Company with any other corporation,
other than a merger or consolidation following which both of the following
conditions are satisfied:

(I) either (1) the members of the Board of the Holding Company immediately prior
to such merger or consolidation constitute at least a majority of the members of
the governing body of the institution resulting from such merger or
consolidation; or (2) the shareholders of the Holding Company own securities of
the institution resulting from such merger or consolidation representing 80% or
more of the combined voting power of all such securities of the resulting
institution then outstanding in substantially the same proportions as their
ownership of voting securities of the Holding Company immediately before such
merger or consolidation; and

(II) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Holding Company’s obligations under this
Agreement; or

(B) a plan of complete liquidation of the Holding Company or an agreement for
the sale or disposition by the Holding Company of all or substantially all of
its assets;

iv) the occurrence of an event which would require the Holding Company to report
a response to Item 5.01 of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Exchange Act;

v) the occurrence of an event which would result in a Change in Control of the
Bank within the meaning of the Home Owners’ Loan Act of 1933 and the Rules and
Regulations promulgated by the Office of Thrift Supervision (“OTS”), as in
effect on the date hereof (provided that in applying the definition of change in
control as set forth in the Rules and Regulations of the OTS, the Board shall
substitute its judgment for that of the OTS); or

vi) any event that would be described in Section 5(a)(i), (ii), (iii) or (iv) if
the term “Bank” were substituted for the term “Holding Company” therein.

b) If a Change in Control has occurred pursuant to Section 5(a) or the Board has
determined that a Change in Control has occurred, Executive, at any time within
ninety (90) days following the Change in Control, shall have the right to
terminate employment and shall be entitled to the benefits provided in
paragraphs (c) and (d) of this Section 5 upon his subsequent termination of
employment (voluntary or involuntary) unless such termination is because of his
Termination for Cause; provided, however, that such benefits paid on account of
Executive’s termination due to a Change in Control are paid no later than twenty
(20) days following the later of the end of the taxable year of Executive,
Holding Company or Bank in which the termination event occurs, and in order to
accommodate this payment timing, the ninety (90) day period referenced in this
Section 5(b) will be shortened as necessary.

 

Page 6 of 17



--------------------------------------------------------------------------------

c) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the Bank
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, an immediate lump sum equal to
three (3) times Executive’s average annual compensation for the three
(3) preceding taxable years with such compensation to be paid within thirty
(30) days following the termination event. Such annual compensation shall
include any Base Salary, commissions, bonuses, the value of employer-derived
contributions credited to the accounts of Executive (vested or unvested) under
any pension, 401(k), employee stock ownership and profit sharing plan, severance
payments, directors or committee fees and fringe benefits paid or to be paid to
Executive during such years. If Executive shall have worked less than three
(3) taxable years, then the average shall be computed as an average of the
number of years worked by Executive. Similarly, if Executive shall have worked
for any portion of a taxable year in the three (3) preceding taxable years, then
annual compensation for such year shall be annualized. Executive shall also be
entitled to (i) the portion, if any, of the compensation earned by Executive
through the date of the termination of his employment with the Bank which
remains unpaid as of such date, such payment to be made at the time and in the
manner prescribed by law applicable to the payment of wages but in no event
later than thirty (30) days following the termination event and (ii) the
benefits, if any, to which he is entitled as a former employee under the
employee benefit plans and programs and compensation plans and programs
maintained by the Holding Company and the Bank for their officers and employees
with such payment to be made within thirty (30) days following the termination
event. Such payments shall not be reduced in the event Executive obtains other
employment following termination of employment. In the event the Bank is not in
compliance with its minimum capital requirements or if such payments would cause
the Bank’s capital to be reduced below its minimum regulatory capital
requirements, such payments shall be deferred until such time as the Bank or
successor thereto is in capital compliance.

d) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the Bank
will cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his severance at no premium cost to Executive, except to the extent
that such coverage may be changed in its application for all Bank employees on a
non-discriminatory basis. Such coverage and payments shall cease upon the
expiration of thirty-six (36) months following the Date of Termination. In
addition, notwithstanding the foregoing, if the provision of any of the benefits
covered by this Section 5(d) would trigger the 20% tax and interest penalties
under Section 409A of the Code, then in lieu of the Excluded Benefits the Bank
shall pay to Executive, in a lump sum within thirty (30) days following the
termination event, or within thirty (30) days after such determination should it
occur following termination of employment, a cash amount equal to the economic
equivalent (defined as the present value of the full monthly premium cost over
the remaining unexpired term using the 120% discount rate of the short-term
applicable federal rate as set forth in the IRS Regulations) of such Excluded
Benefits.

The Bank and Executive hereby stipulate that the damages which may be incurred
by Executive following any such termination of employment are not capable of
accurate measurement as of the date first above written and that the payments
and benefits contemplated by Sections 5(c) and (d) constitute reasonable damages
under the circumstances and shall be payable without any requirement of proof of
actual damage and without regard to Executive’s efforts, if any, to mitigate
damages. The Bank and Executive further agree that the Bank may

 

Page 7 of 17



--------------------------------------------------------------------------------

condition the payments and benefits (if any) due under Sections 5(c) and 5(d) on
the receipt of Executive’s resignation from any and all positions which he holds
as an officer, director or committee member with respect to the Holding Company,
the Bank or any subsidiary or affiliate of either of them and the execution of
an effective release of claims, consistent with the time frame and terms
contained in Section 26 of this Agreement, against the Holding Company, the Bank
and its Subsidiaries in a form to be prescribed by the Bank.

e) Executive, the Holding Company and the Bank acknowledge that each of the
payments and benefits promised to Executive under this Agreement must either
comply with the requirements of Section 409A and the regulations thereunder or
qualify for an exception from Section 409A of the Code. To that end, Executive,
the Holding Company and the Bank agree that the termination benefits described
in Section 5(c) are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(4) as short-term deferrals (or payments in
substitution for payments that qualify as short-term deferrals) and the benefits
described in Section 5(d) are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(a)(5) as amounts not includable in
income by virtue of being received under a health plan satisfying Section 105 of
the Code or termination benefits exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(4) as short-term deferrals (or payments in
substitution for payments that qualify as short-term deferrals).

6. CHANGE IN CONTROL RELATED PROVISIONS.

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said paragraphs
by the Bank (the “Termination Benefits”) constitute an “excess parachute
payment” under Section 280G of the Internal Revenue Code of 1986 or any
successor thereto, and in order to avoid such a result, Termination Benefits
will be reduced, if necessary, to an amount (the “Non-Triggering Amount”), the
value of which is one dollar ($1.00) less than an amount equal to three
(3) times Executive’s “base amount”, as determined in accordance with said
Section 280G. The allocation of the reduction required hereby among the
Termination Benefits provided by Section 5 shall be determined by Executive.

7. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order or material breach of any
provision of this Agreement. Notwithstanding the foregoing, Executive shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to him a Notice of Termination which shall include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the members of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to Executive and an opportunity for him,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after the Date of Termination for Cause.

 

Page 8 of 17



--------------------------------------------------------------------------------

During the period beginning on the date of the Notice of Termination for Cause
pursuant to Section 8 hereof through the Date of Termination for Cause, stock
options and related limited rights granted to Executive under any stock option
plan shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Bank, the Holding Company or any subsidiary
or affiliate thereof, vest. At the Date of Termination for Cause, such stock
options and related limited rights and any such unvested awards shall become
null and void and shall not be exercisable by or delivered to Executive at any
time subsequent to such Termination for Cause.

8. NOTICE.

a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty days from the date such Notice of Termination is given).

c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
Executive his Base Salary in effect when the notice giving rise to the dispute
was given until the earlier of: 1) the resolution of the dispute in accordance
with this Agreement, or 2) the expiration of the remaining term of this
Agreement as determined as of the Date of Termination. Amounts paid under this
Section are in addition to all other amounts due under this Agreement and shall
not be offset against or reduce any other amounts due under this Agreement.

9. POST-TERMINATION OBLIGATIONS.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Bank. Executive shall, upon reasonable notice, furnish such
information and assistance to the Bank as may reasonably be required by the Bank
in connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.

 

Page 9 of 17



--------------------------------------------------------------------------------

10. NON-COMPETITION.

Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank. Further,
Executive may disclose information regarding the business activities of the Bank
to the OTS and the Federal Deposit Insurance Corporation (“FDIC”) pursuant to a
formal regulatory request. In the event of a breach or threatened breach by
Executive of the provisions of this Section, the Bank will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank or affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Bank from pursuing any other remedies available to the Bank for
such breach or threatened breach, including the recovery of damages from
Executive. Executive and the Bank specifically agree to be bound to the fullest
extent possible under the law as contemplated under the Uniform Trade Secrets
Act as adopted by California to the provisions of this paragraph.

11. SOURCE OF PAYMENTS.

a) All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Holding Company, however,
unconditionally guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits due from the Bank are
not timely paid or provided by the Bank, such amounts and benefits shall be paid
or provided by the Holding Company.

b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Amended and Restated Employment Agreement dated
                    , between Executive and the Holding Company (the “Holding
Company Agreement”), such compensation payments and benefits paid by the Holding
Company will be subtracted from any amounts due simultaneously to Executive
under similar provisions of this Agreement. Payments pursuant to this Agreement
and the Holding Company Agreement shall be allocated in proportion to the
services rendered and time expended on such activities by Executive as
determined by the Holding Company and the Bank on a quarterly basis.

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement.

 

Page 10 of 17



--------------------------------------------------------------------------------

13. NO ATTACHMENT.

a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.

14. MODIFICATION AND WAIVER.

a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. Notwithstanding the preceding sentence,
this Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Holding Company and the Bank may
deem necessary or appropriate to effect such compliance; provided that any such
amendment shall, to the extent practicable, preserve for Executive the benefit
originally afforded pursuant to this Agreement.

b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

15. REQUIRED PROVISIONS.

a) The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 7 hereinabove.

b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(l) of the Federal Deposit Insurance Act, 12 U.S.C. §
1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 

Page 11 of 17



--------------------------------------------------------------------------------

c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. § 1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution: (i) by the Director of the OTS (or his
designee), the FDIC or the Resolution Trust Corporation, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the Federal Deposit Insurance Act,
12 U.S.C. § 1823(c); or (ii) by the Director of the OTS (or his designee) at the
time the Director (or his designee) approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the Director to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 C.F.R. § 545.121 and 12
U.S.C. § 1828(k) and any rules and regulations promulgated thereunder, including
12 C.F.R. Pt. 359.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

16. REINSTATEMENT OF BENEFITS UNDER SECTION 15(b).

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 15(b) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 5 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.

17. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

Page 12 of 17



--------------------------------------------------------------------------------

18. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, reference to the masculine
shall apply equally to the feminine.

19. GOVERNING LAW.

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California, but only to the extent
not superseded by federal law.

20. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due to Executive under this
Agreement.

21. PAYMENT OF COSTS AND LEGAL FEES.

The Bank shall indemnify, hold harmless and defend Executive against reasonable
costs, including legal fees, incurred by him in conjunction with or arising out
of any action, suit or proceeding in which he may be involved, as a result of
his efforts, in good faith, to defend or enforce the terms of this Agreement;
provided, however, that Executive shall have substantially prevailed on the
merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding. The determination
of whether Executive shall have substantially prevailed on the merits and is
therefore entitled to such indemnification, shall be made by the court or
arbitrator, as applicable. In the event of a settlement pursuant to a settlement
agreement, any indemnification payment under this Section shall be made only
after a determination of the members of the Board (other than Executive, if
Executive is a member of the Board, and any other member of the Board to which
Executive is related by blood or marriage) that Executive has acted in good
faith and that such indemnification payment is in the best interests of the
Bank.

 

Page 13 of 17



--------------------------------------------------------------------------------

22. INDEMNIFICATION.

The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage, while Executive is employed with the Bank, as a
named insured under any policy or contract of insurance obtained by the Bank to
insure their directors and officers against personal liability for acts or
omissions in connection with their service as an officer or director of the Bank
or service in other capacities at the Bank’s request, or in lieu thereof, and in
any event following termination, the Bank shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and damages reasonably incurred by him in
connection with or arising out of a bona fide action, suit or proceeding in
which he may be involved by reason of his having been a director or officer of
the Bank or conducting any service at the Bank’s request (whether or not he
continues to be a director or officer at the time of incurring such expenses or
damages), such expenses and damages to include, but not be limited to judgments,
court costs and attorneys’ fees and the cost of reasonable settlements. The
coverage provided to Executive under this Section shall be no less than the
coverage provided to the other officers or directors of the Bank. Executive, the
Holding Company and the Bank agree that the termination benefits described in
this Section 22 are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(10) as certain indemnification and liability
insurance plans.

23. SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Holding Company, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

24. COUNTERPARTS.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

25. HOLDING COMPANY AND SUBSIDIARIES.

The Bank may satisfy its obligations under this Agreement either directly or
indirectly through one or more direct or indirect subsidiaries or affiliates.
Executive agrees that this Agreement requires that Executive make his services
available to the Holding Company, the Bank and their respective direct or
indirect subsidiaries or affiliates as determined by the respective Boards of
Directors of the Holding Company and the Bank within the terms and conditions
set forth in this Agreement.

26. WAIVER OF ALL EMPLOYMENT CLAIMS UPON RECEIPT OF TERMINATION BENEFITS.

As a condition precedent to any obligation of the Bank or the Holding Company to
provide any benefit under Sections 5(c) and (d) or Sections 4(b)(i), 4(b)(ii)
and 4(c) to Executive:

 

Page 14 of 17



--------------------------------------------------------------------------------

Executive hereby waives to the fullest extent possible all local, state or
federal law claims against the Bank or the Holding Company arising during any
period of employment, from the employment relationship, other than claims under
the various employee benefit plans of the Bank and the Holding Company; and at
the time Executive becomes eligible for payment of any benefit under this
Agreement, Executive shall execute a General Release prepared by the Bank and
the Holding Company, a copy of which is attached as Exhibit A hereto releasing
all possible local, state or federal law claims Executive may have against the
Bank or the Holding Company, their directors, officers, employees and agents
through the date of payment of any benefit hereunder, for claims arising during
any period of employment, from the employment relationship, other than claims
under the various employee benefit plans of the Bank and the Holding Company;
and any waiver given shall include a waiver pursuant to California Civil Code
Section 1542 of all unknown claims arising during any period of employment, from
the employment relationship, other than claims under the various employee
benefit plans of the Bank and the Holding Company.

This waiver and General Release to be executed at the time Executive becomes
eligible for a benefit under this Agreement, explicitly covers claims under the
Age Discrimination in Employment Act, Older Workers Benefit Protection Act of
1990, Title VII of the Civil Rights Act of 1964 as amended, any state laws of
similar effect or any other law purporting to regulate discrimination as to the
terms and conditions of employment, employment contractual rights or common law
torts. Executive will have at least 21 days, but not more than 45 days, to
review this Agreement (and attachments) and has had opportunity to consult with
counsel prior to agreeing to the terms of the Agreement. Executive acknowledges
that the consideration for the waiver of rights is the termination benefits set
out in Sections 5(c) and (d) or Sections 4(b)(i), 4(b)(ii) and 4(c) herein and
that such termination benefits would not otherwise be provided to Executive.

27. PAYMENTS TO KEY EMPLOYEES.

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A of the Code, no payment to be made to a key employee
(within the meaning of Section 409A of the Code which defines a “key employee”
as an employee who, at any time during the plan year, is (i) an officer of the
employer having an annual compensation greater than $145,000, with such amounts
indexed each year in accordance with IRS guidelines; (ii) a 5-percent owner of
the employer; or (iii) a 1-percent owner of the employer having an annual
compensation from the employer of more than $150,000) on or after the date of
his termination of employment shall be made sooner than six (6) months after
such termination of employment; provided, however, that to the extent such six
(6) month delay is imposed by Section 409A of the Code as a result of a Change
in Control as defined in Section 5(a), the payment shall be paid into a rabbi
trust for the benefit of Executive as if the six (6) month delay was not imposed
with such amounts then being distributed to Executive as soon as permissible
under Section 409A of the Code; provided further, that to the extent such six
(6) month delay is imposed by Section 409A of the Code unrelated to a Change in
Control as defined in Section 5(a) of this Agreement, the payment shall be made
directly to Executive as soon as permissible under Section 409A of the Code.

 

Page 15 of 17



--------------------------------------------------------------------------------

28. INVOLUNTARY TERMINATION PAYMENTS TO EMPLOYEES (SAFE HARBOR).

The parties understand, in the event a payment is made to an employee upon an
involuntary termination of employment, as defined in Treasury Regulation
Section 1.409A-1(n)(2)(ii), such payment will not be subject to Section 409A of
the Code provided that such payment does not exceed two (2) times the lesser of
(i) the sum of Executive’s annualized compensation based on the taxable year
immediately preceding the year in which termination of employment occurs or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive
terminates service (the “Safe Harbor Amount”). However, if such payment exceeds
the Safe Harbor Amount, only the amount in excess of the Safe Harbor Amount will
be subject to Section 409A of the Code. In addition, if such Executive is
considered a key employee, such payment in excess of the Safe Harbor Amount will
have its timing delayed and will be subject to the six (6) month wait-period
imposed by Section 409A of the Code as provided in Section 27 of this Agreement.
Executive, the Holding Company and the Bank agree that the termination benefits
described in this Section 28 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor
for separation pay due to involuntary separation from service, and thus the Safe
Harbor portion of the payments to Executive under this Agreement shall be made
in accordance with Section 4(b) of this Agreement, with the remainder in excess
of the Safe Harbor Amount to be paid as otherwise permitted under Section 409A
of the Code. Notwithstanding any other provision contained in this Agreement to
the contrary, Executive may direct the timing of the portion of any payment
falling within the Safe Harbor Amount provided that such portion of the payment
is made no later than the last day of the second taxable year of Executive
following the taxable year of Executive in which separation from service occurs.

 

Page 16 of 17



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, PFF Bank & Trust and PFF Bancorp, Inc. have caused this
Agreement to be executed and their seals to be affixed hereunto by their duly
authorized officers and directors, and Executive has signed this Agreement, on
the on the          day of                     .

 

ATTEST:       PFF BANK & TRUST

 

    By:   

 

Secretary        On behalf of the Board of Directors

[SEAL]

       ATTEST:     PFF BANCORP, INC.     (Guarantor)

 

    By:   

 

Secretary        On behalf of the Board of Directors

[SEAL]

       WITNESS:       

 

      

 

 

Page 17 of 17